Citation Nr: 0020093	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	AMVETS








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February to May 1979 
and from July 1991 to January 1992.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the RO.  

In April 2000, the Board remanded the case to the RO in order 
to clarify whether the veteran wanted to appear for a 
hearing.  

The veteran failed to appear for a hearing in Washington, 
D.C. before a Member of the Board scheduled in July 2000, at 
his request.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves a question of medical 
causation or diagnosis, medical evidence to the effect the 
claim is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant cannot 
meet this burden merely by presenting lay testimony because 
lay persons are not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions concerning medical diagnosis or causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

On VA examination in March 1993, the veteran reported that 
during active duty in Saudi Arabia during the Persian Gulf 
War, he was under fire by incoming mortar, artillery and tank 
rounds.  He reported that a friend had been killed in a jeep 
accident.  The examiner noted that the veteran was stationed 
in a forward post and receiving incoming fire.  It was noted 
that the primary traumatic stressor was seeing his friend 
decapitated and that the development of PTSD was related to 
this incident.  The diagnosis included that of PTSD.  

The most recent VA examination was conducted in November 
1998.  The diagnosis was that of chronic severe PTSD, noting 
the stressor event regarding the death of a close friend.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's statements of having an in-
service stressor event which is presumed credible and that 
medical evidence linking the PTSD to certain stressful events 
in service.  

Hence, the Board finds that the veteran's claim meets the 
requirements set forth by the Court in Caluza.  Accordingly, 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  




ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service during the Persian Gulf War.  He 
has reported that he served in the 304 Light Equipment Group 
as an upload leader.  

In February 1993, the veteran reported that he had 
experienced combat exposure  in the following forms: being on 
a ship or aircraft that passed through hostile waters or air 
space; being stationed at a forward observation post; 
receiving hostile incoming fire from small arms, artillery, 
rockets, mortar or bombs; encountering mines or booby traps 
while on patrol; engaging in a firefight with the enemy; and 
witnessing combat casualties.  He has also reported that he 
witnessed the death of a close friend, who was decapitated in 
a jeep accident in September 1991.  He identified that person 
as being Lee Ballard.  

In September 1998, the US Armed Services Center for Research 
of Unit Records (USASCRUR) verified that the veteran did 
serve in the Persian Gulf and that a PFC Bowers, who was 
assigned to the 144th Heavy Equipment Maintenance Company, 
died from a massive brain hemorrhage sustained in a vehicle 
accident on September 4, 1991.  

The Board observes that the facts verified the USASCRUR 
regarding the death of PFC Bowers are not entirely consistent 
with the stressor statement of the veteran regarding that 
incident.  The veteran recalled the individual's name as Lee 
Ballard and reported that he was decapitated.  Although the 
death of an individual was corroborated, it was not clearly 
indicated whether the veteran was a witness to that event.  
As such, the Board finds that additional development of the 
evidence is warranted in this case.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

The RO should again contact the veteran and request that he 
provide specific information regarding the claimed service 
stressors.  The Board emphasizes, for the veteran's benefit, 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Court has held that requiring a 
claimant to provide this information to VA does not represent 
an impossible or onerous task.  Id. at 193.  Thereafter, the 
RO should attempt to verify all contended stressors, 
particularly the death of the friend, through all appropriate 
sources.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressor events he feels 
support his claim of service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
RO should inform the veteran that he may 
specifically submit lay/comrade 
statements which support his report of 
the alleged stressors.  He should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events.  

2.  Then, based on all of the stressor 
information provided, the RO should 
prepare a summary of all claimed 
stressors and then undertake appropriate 
steps in order to obtain verification of 
the events.  This should include 
forwarding the information to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including all 
pertinent reports pertaining to the 
veteran's units.  The response from 
USASCRUR should be associated with the 
claims folder.  In addition, the RO 
should seek to corroborate the veteran's 
alleged stressors through any other 
appropriate service department.  

3.  The RO then should afford the veteran 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folder should be made available for 
review.  Based on his/her review of the 
case, the examiner should determine 
whether the veteran is suffering from 
PTSD.  

4.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



